Order unanimously reversed and proceeding remitted to Erie Special Term for a hearing. Memorandum: The allegations of the petition and the medical reports submitted therewith present questions requiring a hearing as to whether medical and surgical treatment is required to be provided by respondents to protect and preserve petitioner’s health. (iSee Correction Law, § 46, subd. 5; People v. Brabson, 21 A D 2d 748.) (Appeal from order of Erie Special Term, denying without a hearing, application for an order directing respondents to furnish petitioner with certain medical treatment.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.